DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sora Ko on 3/24/2022.

The application has been amended as follows: 
In the Claims

1.	(Currently Amended) A method, comprising: 
receiving, by a device, entity data identifying parameters needed by entities to generate a quotation, and entity encryption data identifying homomorphic encryption schemes supported by the entities; 
storing, by the device, the entity data and the entity encryption data in a data structure; 
receiving, by the device and from a client device: 
the quotation and a type of the quotation, 
client encryption data identifying homomorphic encryption schemes supported by the client device, 
parameter data identifying values of the parameters needed by the entities to generate the quotation, and 
identification data identifying entities for the quotation; 
identifying, by the device, one or more of the entities to receive a smart contract based on the entity data, the entity encryption data, the client encryption data, and the identification data; 
encrypting, by the device, the parameter data, based on the entity encryption data and the client encryption data, to generate encrypted data; 
generating, by the device, a modified smart contact by inserting references to the encrypted data into the smart contract; 
storing, by the device, the encrypted data in the data structure; 
providing, by the device, the modified smart contract to server devices associated with the one or more of the entities; and 
receiving, by the device and from the server devices associated with the one or more of the entities, quotations, 
wherein the modified smart contract and the encrypted data are configured to cause the server devices to generate the quotations based on the request for the quotation and the type of the quotation. 

generate 

8.	 (Currently Amended) A device, comprising: 
one or more memories; and 
one or more processors, communicatively coupled to the one or more memories, configured to: 
receive entity data identifying parameters needed by entities to generate a quotation, and entity encryption data identifying homomorphic encryption schemes supported by the entities; 
store the entity data and the entity encryption data in a data structure; receive, from a client device: 
data identifying a request for [[a]]the quotation and a type of the quotation, 
client encryption data identifying homomorphic encryption schemes supported by the client device, 
parameter data indicating values of the parameters needed by the entities to generate the quotation, and 
identification data identifying entities for the quotation; 

encrypt the parameter data, based on the entity encryption data and the client encryption data, to generate encrypted data; 
generate a modified smart contact by inserting references to the encrypted data in the smart contract; 
store the encrypted data in the data structure; 
provide the modified smart contract to server devices associated with the one or more of the entities; 
receive, from the server devices associated with the one or more of the entities, quotations, 
wherein the modified smart contract and the encrypted data are configured to cause the server devices to generate the quotations based on the request for the quotation and the type of the quotation; 
encrypt the quotations, based on the entity encryption data and the client encryption data, to generated encrypted quotations; 
insert references to the encrypted quotations in the modified smart contract; 
store the encrypted quotations in the data structure; and 
provide, to the client device, the modified smart contract with the references to the encrypted quotations


cause the client device to securely select a quotation from the quotations provided in the modified smart contract.


15. 	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive entity data identifying parameters needed by entities to generate a quotation, and entity encryption data identifying homomorphic encryption schemes supported by the entities; 
store the entity data and the entity encryption data in a data structure; receive, from a client device: 
data identifying a request for [[a]]the quotation and a type of the quotation associated with a smart contract, 
client encryption data identifying homomorphic encryption schemes supported by the client device, 
parameter data identifying values of the parameters needed by the entities to generate the quotation, and 
identification data identifying entities for the quotation; 

encrypt the parameter data, based on the entity encryption data and the client encryption data, to generate encrypted data; 
generate a modified smart contract by inserting references to the encrypted data in the smart contract; 
store the encrypted data in the data structure; 
provide the modified smart contract to server devices associated with the one or more of the entities; 
receive, from the server devices associated with the one or more of the entities, quotations, 
wherein the modified smart contract and the encrypted data are configured to cause the server devices to generate the quotations based on the request for the quotation and the type of the quotation. 
encrypt the quotations, based on the entity encryption data and the client encryption data, to generated encrypted quotations; 
insert references to the encrypted quotations in the modified smart contract; 
store the encrypted quotations in the data structure; 
provide, to the client device, the modified smart contract with the references to the encrypted quotations; 

wherein the particular entity is associated with a quotation selected from the quotations; and 
enable the client device and a particular server device associated with the particular entity to securely negotiate terms of the quotation.

20.	 (Canceled) 

21. (New) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
cause the client device to securely select a particular quotation from the quotations provided in the modified smart contract


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claimed invention is directed towards a method, device and non-transitory computer-readable medium for providing secure requests for quotations. Each of independent claims 1, 8 and 15 recite the novel features of: 
identifying, by a device, one or more of the entities to receive a smart contract based on data identifying parameters needed by entities to generate a quotation, data identifying homomorphic encryption schemes supported by the entities, data identifying homomorphic encryption schemes supported by the client device, and data identifying entities for the quotation; 
encrypting, by the device, received data identifying values of the parameters needed by the entities to generate the quotation, based on the data identifying homomorphic encryption schemes supported by the entities and the data identifying homomorphic encryption schemes supported by the client device, to generate encrypted data; 
generating, by the device, a modified smart contact by inserting references to the encrypted data into the smart contract; wherein the modified smart contract and the encrypted data are configured to cause the server devices to generate the quotations based on the request for the quotation and the type of the quotation.

In summary, the claimed invention identifies homomorphic schemes supported by entity devices and client devices, encrypts parameters needed to generate 

The following reference has been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to mechanisms for providing and securing Requests for Quotations (RFQs).  Mehedy et al. (US 20210201418 A1) is directed to techniques for secure electronic collaboration among parties to provide dynamic cyber insurance.  Mehedy discloses receiving a quote request to and provision by an insurer, where the data transmitted is encrypted using homomorphic encryption, allow the insurer to provide the quote without exposing its proprietary calculation.  However, Mehedy does not disclose or render obvious: identifying, by a device, one or more of the entities to receive a smart contract based on data identifying parameters needed by entities to generate a quotation, data identifying homomorphic encryption schemes supported by the entities, data identifying homomorphic encryption schemes supported by the client device, and data identifying entities for the quotation; 
encrypting, by the device, received data identifying values of the parameters needed by the entities to generate the quotation, based on the data identifying homomorphic encryption schemes supported by the entities and the data identifying homomorphic encryption schemes supported by the client device, to generate encrypted data; 
generating, by the device, a modified smart contact by inserting references to the encrypted data into the smart contract; wherein the modified smart contract and the encrypted data are configured to cause the server devices to generate the quotations based on the request for the quotation and the type of the quotation.
The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stephenson et al. (US 20210314140 A1) discloses a system for an artificial intelligence synchronized distributed ledger, including the use of homomorphic encryption, smart contracts, and price quotes.
Singh et al. (US 11042934 B2) discloses a crypto-machine learning enabled blockchain based profile pricer processes computer-readable instructions to determine requested information for a user that can be displayed on a user interface in real-time or near real-time of the user's request, including utilizing smart contracts in a price quoting process.
Collinson et al. (US 20210105276 A1) discloses secure management and provisioning of interaction data using permissioned distributed ledgers, including utilizing distributed smart contracts in a request for quote process, along with utilization of homomorphic encryption.
Noyes (US 10713669 B2) discloses methods and systems for signal management, including utilizing encrypted data in a marketplace that facilitates RFQs identifying necessary information.
Qi (US 20200175509 A1) discloses a transferring method and system based on a blockchain smart contract, including using homomorphic encryption with smart contracts.

Bilik et al. (US 20140279166 A1) discloses a method and system for brokering shipping contracts between solicitors and service providers, including identifying and acquiring required parameters to perform a quotation, and encrypting the process.
“Blockchain-based smart contract for energy demand management” discloses the use of blockchain encryption technology to secure data for smart contracts for energy.
“Verifying the Integrity of Private Transaction Information in Smart Contract using Homomorphic Encryption” discloses using homomorphic encryption on data for utilization in smart contracts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625